PER CURIAM.
Appellant was charged and convicted of forgery under § 6-3-602(a)(ii), W.S. 1977 (June 1983 Replacement), and attempted forgery under § 6-l-301(a)(i), W.S.1977 (June 1983 Replacement). Appeal is taken from these convictions upon the theory that appellant could only have been charged under the credit card fraud section, being § 6-3-802, W.S. 1977, 1985 Cum.Supp.
It is seldom that an appellant confronts a case so nearly identical as Hutchins v. *356State, Wyo., 483 P.2d 519 (1971), which involved the same statutes and contention. The same question was raised earlier this term in the case of Binger v. State, Wyo., 712 P.2d 349 (1986). Appellant in that case relied upon the same authorities as here argued and which this Court rejected. Disposal of this case is governed by the two before-mentioned cases.
Affirmed.